Citation Nr: 1531510	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  08-37 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for instability of the left knee.

2. Entitlement to an evaluation in excess of 10 percent for left knee arthritis, status post medial compartment knee replacement.

3. Entitlement to a temporary total evaluation for the remainder of one year following left knee replacement.

4. Entitlement to an evaluation in excess of 10 percent for chronic lumbar strain.

5. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities.

 
REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1990.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from rating decisions of the VA Regional Office in Oakland, California.

Following review of the record, the issues of entitlement to increased ratings for left knee disability and chronic lumbar strain, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran underwent unicompartmental left knee joint replacement in April 2008.

2. There is no regulatory provision limiting the evaluations assignable under 38 C.F.R. § 4.71a, Diagnostic Code 5055, to a total knee replacement.  



CONCLUSION OF LAW

The criteria for a temporary total evaluation of 100 percent for the remainder of one year for left knee unicompartmental replacement are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5055 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  However, the Court of Appeals for Veterans Claims (Court) has held that the VCAA is not applicable where further assistance would not aid the appellant in substantiating a claim. Wensch v. Principi, 15 Vet.App 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2).  In view of the Board's favorable decision and full grant of entitlement to a temporary total evaluation of 100 percent for one year under 38 C.F.R. § 4.71a, Diagnostic Code 5055 for a left knee replacement, further assistance is unnecessary to aid the appellant in substantiating this claim.

Factual Background and Legal Analysis

By rating action dated in January 2006, service connection was established for status postoperative anterior cruciate ligament reconstruction of the left knee.  The Veteran then underwent unicompartmental medial knee replacement in August 2008 for severe left knee degenerative arthritis.  On follow-up and X-rays after surgery, the impressions included status post medial knee prosthesis which appears to be in good position.  

By rating decision in August 2008, a separate rating was established for left knee arthritis with limitation of motion, status post medial compartment knee replacement.  A temporary total evaluation of 100 percent was assigned from the date of surgery through November 31, 2008.  Effective December 1, 2008 an evaluation of 10 percent was assigned.

The Veteran argues that although he underwent partial knee replacement, he is still entitled to a 100 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5055 for knee replacement.  The Agency of Original Jurisdiction has denied the claim on the basis that the appellant did not undergo a total knee replacement as required by regulation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055 for knee replacement (prosthesis), prosthetic replacement of the knee joint warrants a 100 percent disability rating for one year following implantation of prosthesis.  A 60 percent rating is granted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  An intermediate degrees of residual weakness, pain or limitation is rated by analogy under 38 C.F.R. § 4.71a, Diagnostic codes 5256, 5261, or 5262.  There is a minimum rating of 30 percent. 

Note (1) provides that the 100 percent rating for one year following implantation of  prosthesis will commence after the initial grant of the one-month total rating assigned under 4.30 following hospital discharge.

Note (2) provides that special monthly compensation is assignable during the 100 percent rating period; the earliest date permanent use of crutches is established. Id.

In this instance, the appellant had unicompartmental knee replacement wherein a prosthesis was implanted in the medial aspect of the left knee joint after removal of damaged bone and cartilage.  In carefully reviewing the applicable regulation as cited above, the Board observes that there is no provision that stipulates that in order to be entitled to the benefit sought a veteran must have total knee replacement.  The regulation does not specify whether knee joint replacement means unicompartmental or total.  As such, it cannot be found that unicompartmental knee replacement must be excluded from consideration under this regulation.  In view of such, the Board resolves the benefit of the doubt in favor of the appellant by finding that a temporary total evaluation of 100 percent for one year under 38 C.F.R. § 4.71a, Diagnostic Code 5055 for left knee unicompartmental replacement is warranted.


ORDER

A temporary total evaluation of 100 percent for the remainder of one year following total left knee replacement surgery under 38 C.F.R. § 4.71a, Diagnostic Code 5055 is granted subject to controlling regulations governing the payment of monetary awards.


REMAND

The Board is of the opinion that further assistance to the Veteran is required to comply with the duty-to-assist provisions mandated by38 U.S.C.A. § 5103A.

Initially, the Board observes that following the most recent supplemental statement of the case in February 2015, extensive clinical records pertinent to the claims have been associated with the record.  The Veteran has not waived consideration of this evidence by the agency of original jurisdiction.  As such, and in view of the need for additional development, this evidence will be returned to the RO for initial consideration.

The Veteran is service connected for chronic lumbar strain.  He also has symptomatic degenerative disc disease of the lumbar spine for which service connection is not in effect.  This is because there is extensive documentation of record that the Veteran has also sustained substantial industrial and/or vehicular injury to the low back.  Review of the record discloses that the appellant underwent a VA spine examination in November 2014 whereupon the examiner determined that degenerative disc disease was not caused by service-connected lumbar strain and/or left knee disability, nor was degenerative disc disease proximately due to or aggravated by chronic lumbar strain/left knee disability.  The examining nurse practitioner provided rationale for these findings.  However, at the end of the report, the examiner appears to indicate that the claimed disability was at least as likely as not aggravated beyond its natural progression by a service-connected condition by stating "Yes."  This is an inconsistent statement and requires clarification.  The examination is thus inadequate to this extent.

Additionally, the Board observes that subsequent to the above cited examination, a February 2015 rating decision granted service connection for left ankle disability for which a high rating is in effect.  As such, a new spine examination is indicated to consider whether nonservice-connected disc disease is proximately due to or is secondary to service-connected disability, including the left ankle.  

The Board observes that the Veteran has contacted the RO on several occasions indicating how dissatisfied he was with the compensation and pension examination performed in November 2014.  He states that he was only asked a few questions and was not examined.  In correspondence dated in March 2015, the appellant contends that his back problem has gotten much worse than when he was last examined.  

The record notes that during the 2014 examination, the Veteran indicated that he was laid off from his job in December 2013 due to back pain and that his low back condition was now considered "permanent and stationary" by his treating physicians and state disability doctor.  He was reported to have stated that his Workers' Compensation case related to the back was still pending.  In March 2015, the appellant's private physician stated that it was his opinion that the Veteran was a candidate for Social Security disability.  In this regard, the Board finds that continuing private, workers' compensation and any Social Security records should be requested and associated with the claims folder.

The record reflects that the Veteran receives VA outpatient treated for claimed disorders.  The most recent VA records date through August 2014.  Any additional clinical data must be retrieved and associated with the other evidence on file. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, records dating from September 2014 to the present should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorizations with the names and addresses of all providers who continue to treat him for any or all of the disorders claimed on appeal, to include all workers' compensation-related clinical information.  The RO should attempt to obtain all pertinent evidence, if not already of record.  The claims file should document the attempts made to obtain records.  To the extent the records are not obtained, the appellant should be notified.

2.  Contact the Veteran by mail or telephone asking if he receives Social Security disability.  It so, these records should be requested from the Social Security Administration and associated with the electronic record.  

3.  Request all VA outpatient records dating from September 2014 to the present and associate them with the Virtual VA/VBMS file.  All attempts to obtain the records should be documented.

4.  Schedule the Veteran for a VA examination to ascertain the current severity of his chronic lumbar strain and left knee disability.  The examiner must be provided access to the appellant's Virtual VA/VBMS file and a copy of this remand.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented history and assertions.  The examiner is requested to relate all symptomatology associated with the Veteran's lumbar strain and left knee disability, to include range of motion measurements and a discussion of any associated neurological impairment.

Also, after carefully reviewing the record and performing a physical examination, the examiner should specifically state whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran has degenerative disc disease that is 

a) related to inservice back injury, or b) is proximately due to or the result of (secondary to) service-connected disability, including chronic lumbar strain, the left knee and/or left ankle, either singly or in the aggregate, or c) has been made chronically worse or aggravated by service-connected disability, including chronic lumbar strain, the left knee and/or left ankle, either singly or in the aggregate.  

The examiner is requested to provide a well-supported opinion as to the functional effects of service-connected back, left knee and left ankle disabilities on the appellant's ability to secure and maintain gainful employment.  The examination report must include well-supported rationale for the opinions and conclusions reached

5.  The RO should ensure that the medical report requested above complies with this remand and their instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction. 

6.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal, to include entitlement to a total rating based on unemployability due to service-connected disability.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


